DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitation “the welding-type power supply” in lines 3 – 4 and line 6. It is unclear if these limitations are referred back to the limitation “a welding-type power supply” in line 1 or in line 2. Clarification and amendment are kindly requested.
Claims 2 – 17 are also rejected for depending on claim 1.
Claim 2, the claim recites the limitation “the welding-type power supply” in lines 2 – 3. It is unclear if this limitation is referred back to the limitation “a welding-type power supply” in line 1 or in line 2 in claim 1. Clarification and amendment are kindly requested.
	Claims 3 – 10 are also rejected for depending on claim 2.

Regarding Claim 4, the claim recites the limitation “the power supply” in line 3. It is unclear if this limitation is referred back to the limitation “a welding-type power supply” in lines 2 – 3 in claim 2. Clarification and amendment are kindly requested.

Regarding Claim 5, the claim recites the limitation “the welding-type power supply” in line 3 and “the power supply” in line 4. It is unclear if these limitations are referred back to the limitation “a welding-type power supply” in line 1 or in line 2 in claim 1. Clarification and amendment are kindly requested.

Regarding Claim 12, the claim recites the limitation “the welding-type power supply” in line 3. It is unclear if this limitation is referred back to the limitation “a welding-type power supply” in line 1 or in line 2 in claim 1. Clarification and amendment are kindly requested.

Regarding Claim 13, the claim recites the limitation “the welding-type power supply” in lines 2 – 3. It is unclear if these limitations are referred back to the limitation “a welding-type power supply” in line 1 or in line 2 in claim 1. Clarification and amendment are kindly requested.

Regarding Claim 14, the claim recites the limitation “the welding-type power supply” in lines 2 – 3. It is unclear if this limitation is referred back to the limitation “a welding-type power supply” in line 1 or in line 2 in claim 1. Clarification and amendment are kindly requested.

Regarding Claim 16, the claim recites the limitation “the welding-type power supply” in lines 1 – 3. It is unclear if these limitations are referred back to the limitation “a welding-type power supply” in line 1 or in line 2 in claim 1. Clarification and amendment are kindly requested.

Claim 17, the claim recites the limitation “the welding-type power supply” in lines 2 – 3 and “the power supply” in lines 1 – 2. It is unclear if these limitations are referred back to the limitation “a welding-type power supply” in line 1 or in line 2 in claim 1. Clarification and amendment are kindly requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitley (US 4,859,932; hereinafter Whitley in view of Mehn et al. (US 2012/0241417 A1; hereinafter Mehn). Whitley is cited by the Applicant.
Regarding Claim 1, Whitley discloses a service tool (Fig. 2, item 10) for servicing a power supply (column 7, lines 8 – 13; the multi-function tester can indicate which contact of a receptacle is connected to a high side of a power supply), the service tool (Fig. 2, item 10) comprising:

    PNG
    media_image1.png
    342
    474
    media_image1.png
    Greyscale

test leads (Fig. 2, items 20, 22, and 24) configured to connect to one or more circuits (column 4, lines 10 – 13; as can be seen in FIG. 2, the voltage probe 20, the common probe 22 and the switch probe 24 extend from the container 60 to be brought into contact with one another and with outside circuits to be tested) in a power supply (column 7, lines 8 – 13; the multi-function tester can indicate which contact of a receptacle is connected to a high side of a power supply);
a power supply circuit configured to supply a low voltage power to the power supply operating in a low voltage mode of operation via two or more power leads (column 3, lines 10 – 16 and Fig. 2; voltage source, in the depicted embodiment, is a 9 volt battery whose negative terminal is coupled to a common, or return, terminal and whose positive terminal is coupled to the voltage probe 20 through a resistor and column 4, lines 27 – 32; the voltage probe 20 is attached to one end of a circuit to be tested and the switch probe 24 is attached to the other end; current flowing from the voltage source passes from the voltage probe 20 into the circuit to be tested and if there is continuity, to the switch probe 24) and

	But Whitley does not specifically teach a welding-type power supply. However Mehn suggests a welding-type power supply (para [0006]; a system includes a welding power supply unit and control circuitry).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Whitley in view of Mehn because welding systems often include various welding accessories or other equipment, such as wire feeders, shielding gas sources, and so forth; as such, the welding systems may include a power supply configured to provide power to these accessories (Mehn, para [0003]).
Regarding Claim 11, Whitley and Mehn disclose the service tool of claim 1, Whitley also discloses further comprising a battery configured to supply power to the power supply circuit (column 3, lines 10 – 16 and Fig. 2; voltage source, in the depicted embodiment, is a 9 volt battery).
Regarding Claim 12, Whitley and Mehn disclose the service tool of claim 1, Whitley also discloses wherein the control circuit is configured to receive, from at least one of a user interface or communications circuitry, a selection of a test sequence to provide to the welding-type power supply (column 4, lines 19 – 27; turning next to operation of the multi-function tester shown in FIGS. 1 and 2, the tester has many applications and only a few of them will be described herein; if it is desired to use the multi-function tester 10 to measure continuity of a circuit, the on/off switch 58 is closed, as shown in FIG. 1, the storage switch 18 is closed, also as shown in FIG. 1, and the sensitivity switch 48 can be either open or closed depending on the sensitivity desired).
Claim 13, Whitley and Mehn disclose the service tool of claim 1, Mehn also suggests wherein the power supply circuit is configured to provide low voltage operational power to at least one of a boost pre-regulator power circuit of the welding-type power supply, a switched mode power supply of the welding-type power supply, or a commutator of the welding-type power supply (para [0019]; the auxiliary power supply may include various circuits, such as buck, boost, full bridge, half bridge, forward, flyback, controlled rectifier, linear regulator, or a combination thereof, to regulate or condition the output power; thus, the power supply may use any circuit topology that is suitable to provide a controlled or regulated output power; further, the auxiliary power supply may provide multiple auxiliary power outputs (e.g., 24 VDC and 115 VAC).
Regarding Claim 14, Whitley and Mehn disclose the service tool of claim 1, Mehn also suggests wherein the service tool is configured to provide a predetermined load across output connections of the welding-type power supply, and wherein the test sequence comprises operating the welding-type power supply with the known load (para [0018]; the welding power supply is configured to control auxiliary power and adjust the power received by auxiliary loads and para [0019]; the auxiliary power supply may include various circuits, such as buck, boost, full bridge, half bridge, forward, flyback, controlled rectifier, linear regulator, or a combination thereof, to regulate or condition the output power; thus, the power supply may use any circuit topology that is suitable to provide a controlled or regulated output power; further, the auxiliary power supply may provide multiple auxiliary power outputs (e.g., 24 VDC and 115 VAC)).
Regarding Claim 15, Whitley and Mehn disclose the service tool of claim 1, Mehn also suggests further comprising communications circuitry configured to connect with one of a smartphone, tablet, or personal computer, the control circuit configured to receive an input via the communications circuitry (para [0022]; communication lines are communicatively coupled to the control circuitry and may communicate a variety of feedback information to the control circuitry; in addition, the communication 
Regarding Claim 16, Whitley and Mehn disclose the service tool of claim 1, Whitley also discloses wherein the control circuit is configured to cause the welding-type power supply to enter into the low voltage mode of operation by overriding a lower limit of a controller of the welding-type power supply (column 5, lines 30 – 33; an operator can determine not only if there is a voltage, but whether the voltage is in a range of above around 5 volts or less than 5 volts and the polarity of the voltage; that is, for example, an operator can test for the presence of positive or negative logic signals, and can determine if they are in size ranges of 5 volts or higher).
Regarding Claim 17, Whitley and Mehn disclose the service tool of claim 1, Whitley also discloses wherein the control circuit is configured to control the power supply circuit to output power via the power leads to supply low voltage power to the welding-type power supply operating in a low voltage mode of operation (column 5, lines 23 – 30; to eliminate the possibility that there is a minus voltage, the operator reverses the positions of the common probe and the switch probe; when the common probe is attached to a negative voltage, and the switch probe is attached to a 0 voltage, the TMOS FET will again conduct and will thereby light the indicator LED).

Allowable Subject Matter
Claims 18 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 18, the prior art of record does not teach claimed limitation: “supplying a low voltage power to the welding-type power supply operating in a low voltage mode of operation, via two or more power leads; and measuring one or more aspects of the one or more circuits in the welding-in combination with all other claimed limitations of claim 18.
Regarding Claims 19 – 21, the claims are allowed as they further limit allowed claim 18.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 2, the prior art of record does not teach claimed limitation: “wherein the control circuit is configured to: provide a test sequence to a first one of the one or more circuits in the welding-type power supply via the test leads; monitor a response of the welding-type power supply to the test sequence via the test leads; and compare the monitored response to a reference response to determine whether the one or more circuits are operating properly” in combination with all other claimed limitations of claim 2.
Claims 3 – 10 would be allowable for depending on claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vogel et al. (US 2020/0101554 A1) teaches welding-type power supply, comprising: power conversion circuitry configured to convert an input power to a welding-type output power, the power conversion circuitry comprising: a pre-regulator circuit configured to produce a pre-regulator output voltage; and control circuitry configured 
Anders et al. (US 2019/0337081 A1) suggests a method of detecting whether single phase alternating current (AC) power is connected to an input of a welding-type power supply, the method comprising: providing AC power to the input; converting, via a rectifier circuit, the AC input power to direct current (DC) power; and detecting whether single-phase AC power is coupled to the input by monitoring voltage samples of the DC power using a voltage sampling timing based on a frequency and voltage of AC power connected to the input (see claim 16).
Schartner et al. (US 2015/0053660 A1) discloses a method of detecting whether single phase alternating current (AC) power is connected to an input of a welding-type power supply, the method comprising: providing AC power to the input; converting, via a rectifier circuit, the AC input power to direct current (DC) power; and detecting whether single-phase AC power is coupled to the input by monitoring voltage samples of the DC power using a voltage sampling timing based on a frequency and voltage of AC power connected to the input (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/26/2022